        Case 2:19-cv-01092-NR Document 50 Filed 01/22/21 Page 1 of 32




               IN THE UNITED STATES DISTRICT COURT
            FOR THE WESTERN DISTRICT OF PENNSYLVANIA
TREVOR L. WHYTE,                           )
                                           )
                                           ) 2:19-CV-1092-NR
              Plaintiff,                   )
                                           )
       v.                                  )
                                           )
STANLEY BLACK & DECKER,                    )
INC.,                                      )
                                           )
                                           )
              Defendant.                   )

                                     OPINION
J. Nicholas Ranjan, United States District Judge

      Plaintiff Trevor Whyte brings four claims against Defendant Stanley Black &

Decker: strict liability, negligence, breach of implied warranty, and breach of express

warranty. Following discovery, Black & Decker now moves to exclude portions of Mr.

Whyte’s expert’s testimony. ECF 38. Black & Decker also moves for summary

judgment on all four of Mr. Whyte’s claims. ECF 35. After carefully considering the

parties’ submissions, the Court will: (1) grant Black & Decker’s motion to exclude

portions of Mr. Whyte’s expert’s testimony; (2) deny Black & Decker’s motion for

summary judgment on Counts I-III; and (3) grant Black & Decker’s motion for
summary judgment on Count IV.

                                  BACKGROUND

      Considering the evidence in Mr. Whyte’s favor (as the non-movant), the facts

relevant to the pending motions are as follows. Mr. Whyte began working at Superior

Tire & Rubber in August 2017. ECF 37-1, p. 29. 1 There, he worked in the 150 wheel

weld shop, where industrial wheel components were welded and stamped together.

Id. at pp. 29-31. When he began working at Superior, Mr. Whyte received orientation


1Unless otherwise noted, all citations to the record refer to the page number of the
ECF filing stamp on the top of each page (rather than the native page number).
         Case 2:19-cv-01092-NR Document 50 Filed 01/22/21 Page 2 of 32




training that involved observation and job shadowing. Id. at pp. 31-33. During his

orientation, Mr. Whyte was trained to physically stamp digits (e.g., a date code and

product code) onto steel wheel plates by hitting a ball-peen hammer against a

stamper/stamping die (with the stamping die pressed against the wheel plate being

stamped). Id. at pp. 34-36, 58-59, 111-12.

       On February 2, 2018, Mr. Whyte was using a ball-peen hammer—

manufactured by Black & Decker—to stamp digits onto wheel plates, as he was

trained. Id. at pp. 95, 111-12, 142. During his shift, as Mr. Whyte hit the ball-peen

hammer against the stamping die, a piece of the hammer chipped and pierced his

abdomen. Id. at pp. 114-16. After an ambulance drove Mr. Whyte to a hospital, X-

rays revealed a piece of the hammer lodged in his abdomen, which required an

emergency surgery. Id. at pp. 117, 119.

       As a result of his injuries, Mr. Whyte filed this lawsuit against Black & Decker.

In his amended complaint, Mr. Whyte brings four claims arising from the hammer’s

alleged manufacturing defects, design defects, and warning defects: strict liability

(Count I), negligence (Count II), breach of implied warranty (Count III), and breach

of express warranty (Count IV). ECF 18.

       Both Mr. Whyte and Black & Decker retained experts for this case. ECF 31;

ECF 32. One of Mr. Whyte’s experts, Joseph Turek, participated in a “destructive

examination of the subject hammer to determine the cause of failure.” ECF 37-10, p.

4.   Through this examination, Mr. Turek—along with Black & Decker’s expert,

Joseph Gashinski—conducted a materials analysis of both the subject hammer and

the stamp die against which Mr. Whyte struck the hammer when he was injured.

E.g., ECF 37-10, p. 6; ECF 37-13. Mr. Turek concluded that the hammer’s head was

“mushrooming,” i.e., deforming. E.g., ECF 37-10, p. 7. Black & Decker’s expert, Mr.

Gashinski, reached the same conclusion. E.g., ECF 37-13, p. 10. Both experts also

agreed that this “mushrooming” led to, or caused, the hammer to crack or chip. E.g.,

                                          -2-
          Case 2:19-cv-01092-NR Document 50 Filed 01/22/21 Page 3 of 32




ECF 37-10, p. 7; ECF 37-13, pp. 26, 32. Additionally, both experts agreed that the

stamping die was harder than the hammer, and that this hardness differentiation led

to, or caused, the hammer to crack or chip. E.g., ECF 37-10, pp. 9-10; ECF 37-13, pp.

31-32.

         In addition to materials experts, Mr. Whyte and Black & Decker also retained

experts to opine on the adequacy of the hammer’s warning label. Mr. Whyte retained

the same expert, Mr. Turek, to opine on the warning label. ECF 37-10. Black &

Decker retained Dr. Stephen Young. ECF 37-14. The hammer had a warning label

on its handle, which stated: “WARNING: TOOLS OR STRUCK OBJECT CAN CHIP.

USER AND BYSTANDERS WEAR SAFETY GOGGLES.” ECF 37-10, p. 17, Fig. 9;

ECF 37-14, p. 10. Mr. Turek concluded that this warning was insufficient. ECF 37-

10, p. 10. Dr. Young disagreed, opining that the warning label was sufficient and

reasonable. ECF 37-14, p. 13.

         In asserting their respective positions, both sides reference the American

Society of Mechanical Engineers (“ASME”) standard, a purportedly relevant industry

standard for the hammer. Relevant to this dispute, the ASME standard recommends

that a hammer’s warning label warn the user and bystanders to wear safety goggles

(the “ASME warning-label standard”). ECF 37-10, p. 22. Additionally, the ASME

standard recommends various other “safety requirements and limitations of use,”

including not hitting the hammer against hardened surfaces and not using the

hammer if it’s mushrooming. Id.

         Following discovery, the parties now agree that Mr. Whyte’s claims are solely

based on the allegedly defective warning Black & Decker placed on the hammer

(rather than a manufacturing defect or design defect of the hammer). ECF 36, pp.

14-15; ECF 40, pp. 9-10. As discussed below, the alleged warning defect appears to




                                          -3-
        Case 2:19-cv-01092-NR Document 50 Filed 01/22/21 Page 4 of 32




be the hammer’s lack of warnings against the use of a “mushrooming” hammer and

the use of the hammer against a harder surface.

      Black & Decker has filed two related motions. Black & Decker moves to

exclude the portions of Mr. Turek’s report and testimony regarding the hammer’s

warnings. ECF 38. Black & Decker argues that Mr. Turek is not qualified to testify

as an expert on the adequacy of the warning label. Black & Decker also argues that

Mr. Turek’s testimony on the warning label is not reliable, and thus must be excluded

on that basis as well.

      Additionally, Black & Decker moves for summary judgment on all four of Mr.

Whyte’s claims. ECF 35. Black & Decker argues that Mr. Whyte’s claims fail as a

matter of law, and moreover, that if the Court excludes Mr. Turek’s opinion, Mr.

Whyte cannot present enough evidence to get to a jury on his claims.

      Mr. Whyte opposes both motions, arguing that Mr. Turek is qualified through

his practical experience, and that his testimony is sufficiently reliable. ECF 43. Mr.

Whyte also argues that the Court should deny summary judgment because there are

genuine disputes of material fact as to each claim, even if Mr. Turek’s testimony is

excluded. ECF 40. The parties have fully briefed both motions. Both parties agree

that no Daubert hearing is necessary for the motion to exclude, and the Court does

not otherwise believe one is needed. See Order, ECF 45 (citing Oddi v. Ford Motor

Co., 234 F.3d 136, 154 (3d Cir. 2000)).         Therefore, both motions are ready for

disposition.

                                LEGAL STANDARD

      In considering Black & Decker’s motion to exclude portions of Mr. Turek’s

expert opinion, the Court applies the following standard. An expert witness’s

testimony is admissible only if (1) the witness is qualified to testify as an expert, (2)

the testimony is reliable, and (3) the testimony is relevant. See UGI Sunbury LLC v.

A Permanent Easement, 949 F.3d 825, 832 (3d Cir. 2020). If any of these three

                                          -4-
        Case 2:19-cv-01092-NR Document 50 Filed 01/22/21 Page 5 of 32




requirements are not satisfied, the expert’s testimony is inadmissible under Rule 702

of the Federal Rules of Evidence. See id. The proponent of the expert testimony bears

the burden to show by a preponderance of the evidence that their expert’s opinion is

reliable. See Oddi, 234 F.3d at 144.

      In considering Black & Decker’s motion for summary judgment, the Court

applies the familiar standard under Rule 56 of the Federal Rules of Civil Procedure.

Summary judgment is appropriate “if the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of

law.” Fed. R. Civ. P. 56(a). At summary judgment, the Court must ask whether the

evidence presents “a sufficient disagreement to require submission to a jury or

whether it is so one-sided that one party must prevail as a matter of law.” Anderson

v. Liberty Lobby, Inc., 477 U.S. 242, 251-52 (1986). In making this determination,

“all reasonable inferences from the record must be drawn in favor of the nonmoving

party and the court may not weigh the evidence or assess credibility.” Goldenstein v.

Repossessors, Inc., 815 F.3d 142, 146 (3d Cir. 2016) (cleaned up). The moving party

bears the initial burden to show the absence of a genuine dispute of material fact,

and “if the evidence is such that a reasonable jury could return a verdict for the

nonmoving party,” summary judgment is improper. Id. (citation omitted).

      But if the non-moving party “fails to make a showing sufficient to establish the

existence of an element essential to that party’s case, and on which that party will

bear the burden of proof at trial,” summary judgment is warranted. Celotex Corp. v.

Catrett, 477 U.S. 317, 322 (1986). Summary judgment “is essentially ‘put up or shut

up’ time for the non-moving party: the non-moving party must rebut the motion with

facts in the record and cannot rest solely on assertions made in the pleadings, legal




                                        -5-
              Case 2:19-cv-01092-NR Document 50 Filed 01/22/21 Page 6 of 32




     memoranda, or oral argument.” Berckeley Inv. Grp., Ltd. v. Colkitt, 455 F.3d 195, 201

     (3d Cir. 2006) (citation omitted).

                                  DISCUSSION & ANALYSIS

            Because Black & Decker’s motion to exclude portions of Mr. Turek’s testimony

     implicates the evidence that the Court will consider on summary judgment, the Court

     will first address the motion to exclude, before turning to Black & Decker’s motion

     for summary judgment.

I.       Mr. Turek is qualified to testify as an expert, but his testimony on the
         hammer’s warnings must be excluded as unreliable.
            Black & Decker moves to exclude Mr. Turek’s expert report and testimony

     regarding the adequacy of the hammer’s warnings. 2
            Under Rule 702 of the Federal Rules of Evidence, the Court serves as the

     “gatekeeper” of expert testimony by “ensuring that an expert’s testimony both rests

     on a reliable foundation and is relevant to the task at hand.” Daubert v. Merrell Dow

     Pharm., 509 U.S. 579, 597 (1993); see also Kumho Tire Co. v. Carmichael, 526 U.S.

     137, 141 (1999). “As gatekeeper, a trial judge has three duties: (1) confirm the witness

     is a qualified expert; (2) check the proposed testimony is reliable and relates to

     matters requiring scientific, technical, or specialized knowledge; and (3) ensure the

     expert’s testimony is sufficiently tied to the facts of the case, so that it fits the dispute
     and will assist the trier of fact.” UGI Sunbury, 949 F.3d at 832 (cleaned up). Here,

     Black & Decker argues that Mr. Turek fails the first two requirements, i.e., that Mr.

     Turek is purportedly unqualified to testify as an expert on the adequacy of the


     2In addition to opining on the hammer’s warnings, Mr. Turek’s report and testimony
     also address the material composition of the hammer. See generally ECF 37-10.
     Black & Decker concedes that Mr. Turek is qualified to testify as an expert on the
     hammer’s materials. E.g., ECF 39, p. 9. Black & Decker also concedes that Mr.
     Turek’s testimony on the hammer’s materials is reliable. E.g., ECF 47, p. 3. As such,
     Black & Decker seeks to exclude Mr. Turek’s testimony only as it relates to the
     hammer’s warnings.
                                                 -6-
        Case 2:19-cv-01092-NR Document 50 Filed 01/22/21 Page 7 of 32




hammer’s warnings, and that Mr. Turek’s expert report and testimony on the

hammer’s warnings are not reliable.

      For the reasons discussed below, the Court finds that Mr. Turek is qualified to

testify as an expert. However, Mr. Turek’s testimony on the hammer’s warnings is

not sufficiently reliable. The Court will therefore grant Black & Decker’s motion to

exclude Mr. Turek’s report and testimony regarding the hammer’s warnings. ECF 38.

      A. Mr. Turek is qualified to testify as an expert on the hammer’s
         warnings.
      To be qualified as an expert, the witness must have “specialized knowledge.”

In re Paoli R.R. Yard PCB Litig., 35 F.3d 717, 741 (3d Cir. 1994). But the specialized-

knowledge requirement is applied “liberally,” and the Third Circuit has “eschewed

imposing overly rigorous requirements of expertise” so long as the expert has

sufficient “generalized qualifications.” Id. “The basis of [the expert’s] specialized

knowledge can be practical experience as well as academic training and credentials.”

Elcock v. Kmart Corp., 233 F.3d 734, 741 (3d Cir. 2000) (citation omitted). Further,

the expert does not need “to be the best qualified or . . . have the specialization that

the court considers most appropriate.” Pineda v. Ford Motor Co., 520 F.3d 237, 244

(3d Cir. 2008). Instead, the proffered expert witness need only possess some “skill or

knowledge greater than the average layman” that is relevant to the issue at hand.
Elcock, 233 F.3d at 741 (cleaned up).

      Here, while a close call, the Court finds—applying the “liberal” qualification

standard—that Mr. Turek has enough practical experience to be qualified as an

expert on the hammer’s warnings. Though Mr. Turek’s practical experience arises

primarily from laboratories and chemical safety procedures, he does have several

decades of experience with safety procedures and warnings. Mr. Turek has authored

safety manuals, developed and overseen the implementation of laboratory safety

procedures, and regularly handled hazardous materials that require the review and


                                         -7-
        Case 2:19-cv-01092-NR Document 50 Filed 01/22/21 Page 8 of 32




implementation of safety warnings and procedures. ECF 37-12, pp. 46, 83-84. As a

result, Mr. Turek certainly has “skill or knowledge greater than the average layman”

on this subject. See Elcock, 233 F.3d at 741. The Court finds that this is enough to

qualify Mr. Turek as an expert on the hammer’s warnings.

      In arguing otherwise, Black & Decker raises several arguments, including: Mr.

Turek has no relevant formal education; 3 Mr. Turek’s experiences relate only to

laboratories and chemicals rather than hand tools; Mr. Turek has not drafted specific

warning labels; Mr. Turek is not aware of any research or publications concerning

warning labels; and Mr. Turek has been involved in only one case involving warning

labels (in which he was not the warnings expert). E.g., ECF 39, pp. 8-9 (citing Mr.

Turek’s deposition testimony).

      The Court concludes, however, that these arguments impose “overly rigorous

requirements of expertise,” and clash with the Third Circuit’s instructions to apply

the qualification standard liberally, such that “generalized qualifications” are

sufficient. See Paoli, 35 F.3d at 741. Instead, the Court finds that the disputed

nature of Mr. Turek’s qualifications is more relevant to the reliability of his




3Throughout its briefs, Black & Decker emphasizes that Mr. Turek has no academic
experience on product warning labels. But practical experience, even without
relevant formal education, can be enough to qualify a witness as an expert. See
Elcock, 233 F.3d at 741.
                                        -8-
        Case 2:19-cv-01092-NR Document 50 Filed 01/22/21 Page 9 of 32




testimony. See, e.g., id. (“[T]he level of expertise may affect the reliability of the

expert’s opinion.”); Elcock, 233 F.3d at 749 (same).

      As such, the Court concludes that Mr. Turek is sufficiently qualified to testify

as an expert on the hammer’s warnings.

      B. Mr. Turek’s testimony is not sufficiently reliable and will thus be
         excluded.
      Black & Decker next argues that even if Mr. Turek is qualified, his testimony

must be excluded because it is not reliable. The Court agrees.

      After determining an expert is qualified, the “trial judge must ensure that any

and all [expert] testimony . . . [is] reliable.” Daubert, 509 U.S. at 589; see also Kumho

Tire Co., 526 U.S. at 141. To be sufficiently reliable, the expert’s testimony need not

have “the best foundation, or even . . . [be] supported by the best methodology or

unassailable research.” UGI Sunbury, 949 F.3d at 834 (citation omitted). Rather,

the testimony must be supported by “good grounds,” using a reliable methodology.

See id. A court considers various factors to determine whether the testimony is

supported by “good grounds,” including: (1) whether a method consists of a testable

hypothesis; (2) whether the method has been subject to peer review; (3) the known or

potential rate of error; (4) the existence and maintenance of standards controlling the

technique’s operation; (5) whether the method is generally accepted; (6) the
relationship of the technique to methods which have been established to be reliable;

(7) the qualifications of the expert witness testifying based on the methodology; and

(8) the non-judicial uses to which the method has been put. See id.

      Implicit in these factors is that the expert’s testimony is based on a discernable

methodology, which the Court may assess by applying these factors to it. See Paoli,

35 F.3d at 744 (“The focus must be solely on principles and methodology, not on the
conclusions that they generate.” (cleaned up)).        But if there is no discernable

methodology, the Court need not—indeed c anno t —apply the “good grounds” factors.


                                          -9-
        Case 2:19-cv-01092-NR Document 50 Filed 01/22/21 Page 10 of 32




Cf. Kumho Tire Co., 526 U.S. at 142 (“[T]he law grants a district court the same broad

latitude when it decides how to determine reliability as it enjoys in respect to its

ultimate reliability determination.”).

       Indeed, when the expert’s testimony relies on his or her subjective beliefs or

unsupported assertions, there is no methodology for the Court to assess, and thus the

testimony is unreliable. See UGI Sunbury, 949 F.3d at 833-34 (“Rule 702’s reliability

threshold requires expert testimony to be based on the methods and procedures of

science, not on subjective belief and unsupported speculation.” (citation omitted)).

Such testimony must therefore be excluded. See Gen. Elec. Co. v. Joiner, 522 U.S.

136, 146 (1997) (“But nothing in either Daubert or the Federal Rules of Evidence

requires a district court to admit opinion evidence that is connected to existing data

only by the ipse dixit of the expert.”); see, e.g., Reger v. A.I. duPont Hosp. for Children

of Nemours Found., 259 F. App’x 499, 500 (3d Cir. 2008) (“The district court precluded

[the expert’s] testimony on this issue because [the expert’s] opinion is based on his

subjective belief . . . . That was not an abuse of discretion. Quite simply, [the expert’s]

ipse dixit does not meet Rule 702’s reliability requirement.” (cleaned up)); Fedor v.

Freightliner, Inc., 193 F. Supp. 2d 820, 829–30 (E.D. Pa. 2002) (“While his speculation

is informed by his training and experience . . . , [the expert’s] opinions . . . clearly lack

any identifiable methodology which defendants could challenge.”); Westfield Ins. v.

Detroit Diesel Corp., No. 10–100, 2012 WL 1611311, at *6 (W.D. Pa. May 8, 2012)

(Gibson, J.) (“[The expert’s] reports amount to a series of unsubstantiated conclusory

statements backed by no identifiable scientific methodology. In essence, neither

Plaintiff nor [the expert] provide support for his conclusion apart from the fact that

he himself said it. Such ipse dixit is insufficient to satisfy Rule 702.”).

       The proponent of the expert testimony—here, Mr. Whyte—bears the burden to

show by a preponderance of the evidence that the expert’s opinion is reliable. See



                                           - 10 -
        Case 2:19-cv-01092-NR Document 50 Filed 01/22/21 Page 11 of 32




Oddi, 234 F.3d at 144. Because Mr. Whyte fails to meet his burden, Mr. Turek’s

testimony on the hammer’s warnings must be excluded.

      In his report, Mr. Turek made two conclusions regarding the hammer’s

warnings: (1) the hammer did not have any warnings that “inform[ed]” the user of

“the applicable ASME safety requirements”; and (2) the hammer had “insufficient

safety information . . . to adequately inform” the user of the “ASME requirements . .

. [and] known hazardous issues.” ECF 37-10, p. 10. But neither Mr. Whyte nor Mr.

Turek show that Mr. Turek’s conclusions are based on a reliable—or even

discernable—methodology.

      Looking first at Mr. Turek’s report, the Court finds that it does not provide any

discernable methodology. Of his 20-page report, a total of one page addresses the

sufficiency of the hammer’s warnings. See generally ECF 37-10; see also ECF 37-12,

pp. 54-55. And of this single page, the Court cannot discern any methodology that

underlies Mr. Turek’s opinions.     While Mr. Turek’s report summarized certain

hazards listed in the relevant ASME standard (ECF 37-10, p. 9), his report does not

address how or why he reached the conclusions that the hammer’s warnings were

inadequate. 4

      Mr. Turek’s deposition testimony sheds no further light on the matter. To the

contrary, his deposition testimony shows that his conclusions are simply based on his

subjective beliefs and unsupported assertions. In explaining how he concluded that

the hammer did not have any warnings that “inform[ed]” the user of “the applicable

4 Further, Mr. Turek’s report states that the only evidence and documents he
reviewed in preparing his report were the “joint destructive examination” of the
hammer (involving the “failed and exemplar hammers and stamping tool”), and the
relevant ASME standard. ECF 37-10, p. 4. Though Mr. Turek supplemented his
report about five months later to state that he subsequently reviewed several more
documents and deposition testimony, Mr. Turek did not modify or change his original
report. ECF 32-2. Thus, the substance of Mr. Turek’s conclusions in his report are
based solely on his original review of the examination of the hammer’s materials and
the ASME standard.
                                        - 11 -
         Case 2:19-cv-01092-NR Document 50 Filed 01/22/21 Page 12 of 32




ASME safety requirements,” Mr. Turek testified that he “look[ed] at the hammer”

and then—based on his materials analysis of why the hammer broke, the ASME

safety recommendations, and his “personal experience”—he reached his conclusion.

ECF 37-12, pp. 56-57. This does not articulate any sort of standard or methodology

that the Court can assess. Mr. Turek does not explain why he assessed these factors,

but not others. Nor does he explain how he weighed these factors. And he likewise

fails to explain what aspects of his “personal experience” led him to his conclusions.

Put simply, Mr. Turek does not provide any discernable standard or methodology.

See, e.g., Elcock, 233 F.3d at 747-48 (“[W]ithout an inkling as to the standards

controlling [the expert’s] method—i.e., how he excludes for other variables, such as

[Plaintiff’s] pre-existing injuries or job limitations—an expert trying to reproduce [the

expert’s] methods would be lost.”).

        Moreover, although Mr. Turek stated he relied on the ASME standards, the

mere reliance on such a standard—without explanation of how he implemented the

standard—fails to show that Mr. Turek’s testimony is reliable. See Ruggiero v.

Yamaha Motor Corp., 778 F. App’x 88, 93 (3d Cir. 2019) (“As the [District] Court

explained, while [the expert] relies on an ANSI standard, he has failed to articulate

his methodology supporting how he arrived at the conclusion . . . . Absent an

appropriate explanation, [the expert’s] reliance on the ANSI standards is the type of

‘subjective belief or unsupported speculation’ that does not satisfy Rule 702.” (cleaned

up)).

        Similarly, Mr. Turek appears to have simply relied on his subjective beliefs in

reaching his second conclusion: that the hammer had “insufficient safety information

. . . to adequately inform” the user of the “ASME requirements . . . [and] known

hazardous issues.” Mr. Turek testified that he based this conclusion on Mr. Whyte’s

co-workers not being aware of the ASME safety standards. ECF 37-12, pp. 75-76.

And because Black & Decker’s hammer complied with the ASME warning-label

                                         - 12 -
        Case 2:19-cv-01092-NR Document 50 Filed 01/22/21 Page 13 of 32




standard, Mr. Turek further testified that the ASME warning-label standard itself

was “insufficient.” Id. at pp. 76-77.

      But Mr. Turek fails to explain how or why he reached these conclusions. He

admits to not having conducted any research to support his conclusions. Id. at p. 77.

He also admits to not being aware of a single article or standard that supports his

conclusions. Id. Instead, he testified that he believed a warning label must be

provided whenever there’s a risk of significant injury—and he based this assertion

simply on “common sense.” Id. at pp. 80-81. That is not enough.

      Accordingly, Mr. Turek’s “ipse dixit does not meet Rule 702’s reliability

requirement.” Reger, 259 F. App’x at 500 (citation omitted); see, e.g., UGI Sunbury,

949 F.3d at 834 (“[The expert reports] lack any suggestion that the [expert’s theory]

has been subject to peer review or enjoys general acceptance. Nor do they contain any

analysis of a known or potential rate of error. Or any standards controlling the

theory’s application. Each, instead, comes from [the expert’s] anecdotal experience in

his grandfather’s appliance shop . . . . [The expert’s conclusions] may be true. But it

is impossible to test a hypothesis generated by a subjective methodology because the

only person capable of testing or falsifying the hypothesis is the creator of the

methodology.” (cleaned up)). 5

      Finally, Mr. Turek’s limited credentials as a “warnings expert” further bolster

the Court’s conclusion. As discussed above, his credentials are barely enough on the


5 In his opposition brief, Mr. Whyte argues that Mr. Turek provides an adequate
methodology through Mr. Turek’s reliance on the ASME standard and his testing of
the hammer’s materials. ECF 43, pp. 9-11. But as explained above, merely invoking
the ASME standard, without further explanation, is insufficient. Further, the testing
to which Mr. Whyte refers concerned Mr. Turek’s analysis of the hammer’s materials,
not the hammer’s warnings, and is thus not relevant to the issues here. As well, Mr.
Whyte references Mr. Turek’s deposition testimony (id. at pp. 10, 12), but, as already
explained, this weighs against admitting Mr. Turek’s opinion. At bottom, Mr. Whyte
simply re-states Mr. Turek’s report and deposition testimony. Mr. Whyte’s
arguments are therefore unavailing.
                                        - 13 -
              Case 2:19-cv-01092-NR Document 50 Filed 01/22/21 Page 14 of 32




      issue of the hammer’s warnings. And the Court can consider this in assessing the

      reliability of his expert opinion. While Mr. Turek meets the liberal standard for

      qualification, his lack of experience and knowledge (both academically and

      practically) with product warnings outside the laboratory weigh in favor of finding

      his testimony unreliable. See, e.g., Elcock, 233 F.3d at 749 (“[A]n expert’s level of

      expertise may affect the reliability of the expert’s opinion. In light of [the expert’s]

      qualifications [being] marginal at best, and mindful of the District Court’s statement

      that the question of [the expert’s] qualifications was a close call, we believe that this

      factor also weighs in favor of excluding [the expert’s] testimony.” (cleaned up)

      (citations omitted)).

            For these reasons, the Court finds that Mr. Turek’s testimony on the hammer’s

      warnings was not based on any discernable or reliable methodology. As such, Mr.

      Turek’s testimony and reports on the hammer’s warnings does not pass muster under

      Rule 702, so Black & Decker’s motion to exclude (ECF 38) will be granted. The Court

      will therefore exclude the portions of Mr. Turek’s opinion related to the hammer’s

      warnings, for purposes of both summary-judgment and trial.

II.      The Court will deny summary judgment on Counts I-III but grant
         summary judgment on Count IV.
            The Court turns next to Black & Decker’s motion for summary judgment. ECF
      35. Mr. Whyte’s amended complaint presents four claims, arising from allegations of

      the hammer’s defects: (1) strict liability, (2) negligence, (3) breach of implied

      warranty, and (4) breach of express warranty. See generally ECF 18. Following




                                               - 14 -
        Case 2:19-cv-01092-NR Document 50 Filed 01/22/21 Page 15 of 32




discovery, the parties agree that the only remaining viable ground for a defect is a

failure-to-warn defect. See ECF 36, pp. 14-15; ECF 40, pp. 9-10. 6

        Black & Decker moves for summary judgment on all four of Mr. Whyte’s

claims. The Court addresses each claim in turn.

      A. The Court will deny summary judgment on Mr. Whyte’s strict-
         liability failure-to-warn claim (Count I).
      For the reasons discussed below, the Court will deny Black & Decker’s motion

for summary judgment on Mr. Whyte’s strict-liability claim.

      Following the Second Restatement of Torts, Pennsylvania recognizes a strict-

liability claim arising from a defective warning. Tincher v. Omega Flex, Inc., 104 A.3d

328, 415 (Pa. 2014); Phillips v. A-Best Products Co., 665 A.2d 1167, 1170 (Pa. 1995).

To succeed on a strict-liability failure-to-warn claim, the plaintiff “must establish only

two things: [(1)] that the product was sold in a defective condition ‘unreasonably

dangerous’ to the user, and [(2)] that the defect caused plaintiff’s injury.” Phillips,

665 A.2d at 1171; Pavlik v. Lane Ltd., 135 F.3d 876, 881 (3d Cir. 1998) (citation

omitted); see also Dorshimer v. Zonar Sys., 145 F. Supp. 3d 339, 353 (M.D. Pa. 2015)

(“The adequacy of the warning is evaluated solely on the basis of whether the warning

was inadequate and a better warning would have prevented the injury.” (cleaned up)).

              i. There are genuine disputes of material fact as to whether the
                 hammer was defective.
      The first element of a strict-liability claim is that the product be defective. A

product is defective if it has an inadequate warning that made the product

“unreasonably dangerous.” Phillips, 665 A.2d at 1171; see also Pavlik, 135 F.3d at

881 (“[A]n otherwise properly designed product may still be unreasonably dangerous

(and therefore ‘defective’) for strict liability purposes if the product is distributed

without sufficient warnings to apprise the ultimate user of the latent dangers in the

6 As such, any claims based on a manufacturing defect or design defect will be
dismissed with prejudice.
                                          - 15 -
        Case 2:19-cv-01092-NR Document 50 Filed 01/22/21 Page 16 of 32




product.”). Whether the product is “unreasonably dangerous” is a question for the

jury. See Tincher, 104 A.3d at 335 (“Whether a product is in a defective condition is

a question of fact ordinarily submitted for determination to the finder of fact.”); Amato

v. Bell & Gossett, 116 A.3d 607, 620 (Pa. Super. Ct. 2015). 7 This question can be

removed from the jury “only where it is clear that reasonable minds could not differ

on the issue.” Tincher, 104 A.3d at 335; see also Goldenstein, 815 F.3d at 146.

      Here, the Court finds that a jury must decide whether the hammer was

“unreasonably dangerous.” Notwithstanding the Court’s exclusion of Mr. Turek’s

expert testimony regarding the hammer’s warnings, there remains a genuine factual

dispute as to whether the hammer’s warnings made the hammer unreasonably

dangerous, and thus defective.

      To be sure, much of the evidence here is not disputed. For example, it is

undisputed that the hammer’s head was “mushrooming” (i.e., deforming). E.g., ECF

37-10, p. 7; ECF 37-13, p. 10. It is also undisputed that the “mushrooming” led to, or

caused, the hammer to crack or chip and thus injure Mr. Whyte. E.g., ECF 37-10, p.

7; ECF 37-13, pp. 26, 32. It is similarly undisputed that the hammer was used to

strike an object (the stamping die) that was harder than the hammer. E.g., ECF 37-

10, p. 9; ECF 37-13, p. 32. And it’s undisputed that this hardness factor led to, or

caused, the hammer to crack or chip and thus injure Mr. Whyte. E.g., ECF 37-10, p.

10; ECF 37-13, pp. 31-32. Finally, it’s undisputed that the hammer’s warning label


7 The Pennsylvania Supreme Court in Tincher held that the issue of a product’s defect
is generally for the jury to resolve. While the court expressly limited its holding to
cases involving a defective design, the court also recognized that its decision “may
have an impact upon other foundational issues regarding manufacturing or w arning
c laims .” Tincher, 104 A.3d at 390, n.21, 431-32 (emphasis added). Since then,
Pennsylvania courts have held that the question of a product’s defectiveness for a
failure-to-warn claim is for the jury to resolve. See, e.g., Amato v. Bell & Gossett, 116
A.3d 607, 620 (Pa. Super. Ct. 2015). In any event, the parties do not appear to argue
that the Court alone determines whether a product is defective, particularly where,
as here, material disputes of fact exist.
                                         - 16 -
        Case 2:19-cv-01092-NR Document 50 Filed 01/22/21 Page 17 of 32




said nothing about using a hammer that was mushrooming, or using the hammer

against a harder surface. E.g., ECF 37-10, p. 17, Fig. 9; ECF 37-14, p. 10. Thus, the

hammer’s warning label said nothing about these factors that ultimately resulted in

Mr. Whyte’s injury.

      But while this evidence is undisputed, a jury must nonetheless make the fact-

laden judgment of whether the hammer’s warning label was defective, given these

facts as well as other competing considerations and evidence. The Court can decide

the question of the hammer’s defectiveness “only where it is clear that reasonable

minds could not differ on the issue.” Tincher, 104 A.3d at 335. Because the Court

concludes that reasonable minds could differ here, the question as to the hammer’s

defectiveness must go to the jury. In making that determination, the jury will have

to weigh the credibility of witnesses and consider the weight of the evidence on a

number of disputed matters.

      For example, while both sides acknowledge that previous users have had a

hammer chip and pierce their body, Black & Decker asserts that this did not occur

with enough frequency or severity to justify a warning label. Mr. Whyte, after his

injury, learned that one of his co-workers had a piece of a hammer stick in his arm

after it chipped. ECF 37-1, p. 148. Likewise, Black & Decker’s expert, Dr. Young,

acknowledges that others have experienced injuries similar to Mr. Whyte’s, including

“when [a] piece of metal dislodged & entered [the user’s] chest.” ECF 37-14, p. 11.

But Dr. Young opines that such injuries do not warrant additional warning labels.

Id. (“So, while there are some incidents in the NEISS data that are similar to the

injury scenario involved in the present instance, there aren’t many of them[.]”). Thus,

a jury must weigh the evidence to determine whether the history, risk, and severity




                                        - 17 -
        Case 2:19-cv-01092-NR Document 50 Filed 01/22/21 Page 18 of 32




of Mr. Whyte’s injury, and similar injuries, warrant an additional warning label, such

that the hammer is unreasonably dangerous without it.

       Indeed, reasonable minds could certainly differ on whether no additional

warnings are needed, when considering, for example, the severity of the potential

injury and the fact that a similar injury had previously occurred in Mr. Whyte’s

workplace, notwithstanding the purported rarity of such severe injuries occurring.

What’s more, as Dr. Young opines, the jury must also consider the risk of

“overwarning.” According to Dr. Young, if the hammer’s current warning label is

insufficient, that means a plethora of additional warning labels would be needed to

ensure that all feasible risks were addressed, resulting in “overwarning.” Id. at pp.

11-12. Yet simultaneously, as Mr. Whyte can present at trial, the jury could also

consider that Mr. Whyte and many of his co-workers (as discussed below) were

unaware that the hammer could chip with sufficient velocity and force to pierce their

abdomen. The jury must therefore weigh the risk of overwarning against the risk of

not informing the hammer’s users of known and serious injury risks. This will turn,

at least in part, on the credibility of the witnesses at trial.

       Accordingly, while many relevant facts are undisputed, they leave genuine

disputes of material fact—including disputes on the dispositive question of whether

the hammer was “unreasonably dangerous” due to its allegedly inadequate warning.

This is for the jury to decide, while weighing the competing risks and other factors

that could justify or excuse additional warning labels on the hammer. The Court

therefore concludes that summary judgment is improper.

       Arguing otherwise, Black & Decker asserts that there can be no genuine

dispute as to the hammer’s defectiveness because Mr. Turek’s testimony is excluded,

and without that evidence, Mr. Whyte cannot prove his case to a jury. ECF 36, pp.

24-25. The Court disagrees. While expert testimony is generally required for complex

issues, a jury is capable—without expert testimony—of deciding whether a simple

                                           - 18 -
       Case 2:19-cv-01092-NR Document 50 Filed 01/22/21 Page 19 of 32




warning label, like the one here, is inadequate so as to render the product

unreasonably dangerous. See Dion v. Graduate Hosp. of Univ. of Pa., 520 A.2d 876,

881 (Pa. Super. Ct. 1987) (“Where any layperson can understand the insufficiency of

a warning, expert testimony is not necessary.”).

      Here, the hammer’s warning label is not complicated.          It simply states,

“WARNING:       TOOLS     OR    STRUCK      OBJECT     CAN     CHIP.    USER    AND

BYSTANDERS WEAR SAFETY GOGGLES.” ECF 37-10, p. 17, Fig. 9; ECF 37-14,

p. 10. The Court concludes that a lay jury can adequately assess this straightforward

warning label, even without Mr. Turek’s testimony.        Moreover, not only is the

warning label easy to comprehend, the product itself—a hammer—is relatively

simple and well known to a layman; and further simplifying the factual issues, this

case does not involve alleged defects as to the more complex matters of the hammer’s

design or manufacturing. See Oddi, 234 F.3d at 159 (“As a general principle, expert

evidence is not necessary if all the primary facts can be accurately and intelligibly

described to the jury, and if they, as persons of common understanding, are as capable

of comprehending the primary facts and of drawing correct conclusions from them as

are witnesses possessed of special or peculiar training of the subject under

investigation.” (cleaned up)). The Court thus concludes that the exclusion of Mr.

Turek’s testimony on the hammer’s warnings does not compel summary judgment.

      For these reasons, the Court finds that there are genuine disputes as to

whether the hammer’s warning label was inadequate to render the hammer

unreasonably dangerous and thus defective.

            ii. There are genuine disputes of material fact as to whether the
                alleged defective warning caused Mr. Whyte’s injury.
      The second element of a strict-liability failure-to-warn claim is that the

defective warning caused the plaintiff’s injury. In other words, “the plaintiff must

demonstrate that the user of the product would have avoided the risk had he or she


                                        - 19 -
        Case 2:19-cv-01092-NR Document 50 Filed 01/22/21 Page 20 of 32




been warned of it by the seller.” Phillips, 665 A.2d at 1171. For the defendant-

movant to prevail on summary judgment, “the record must show that a reasonable

fact finder would be bound to find that [Plaintiff] was fully aware of the risk of bodily

injury [before his injury]; otherwise, we are presented with a genuine issue of fact for

the jury.” Pavlik, 135 F.3d at 884. Further, the plaintiff “enjoys the benefit of a

rebuttable presumption that an adequate warning would have been heeded if it had

been provided.” Id. at 881; Davis v. Berwind Corp., 690 A.2d 186, 190 (Pa. 1997).

Here, the Court finds that there are genuine disputes of material fact that preclude

summary judgment.

      Black & Decker makes two primary arguments in asserting that Mr. Whyte is

unable to prove that the allegedly defective warning caused his injury. First, Black

& Decker asserts that there is no evidence that Mr. Whyte examined the hammer’s

warning label. ECF 36, pp. 18-19. Second, Black & Decker asserts that Mr. Whyte

was already aware of the risk that pieces of the hammer could break off and hit him,

and Mr. Whyte purportedly admitted that no further warning was necessary. Id. at

pp. 19-23. The Court finds both arguments ultimately unpersuasive to warrant

summary judgment.

      At the outset, Mr. Whyte “enjoys the benefit of a rebuttable presumption” that

he would have heeded an adequate warning if it had been provided. 8 Pavlik, 135 F.3d

8 Some Pennsylvania courts have opined that the heeding presumption applies only
to the toxic-tort (e.g., asbestos) context. See, e.g., Dolby v. Ziegler Tire & Supply Co.,
No. 694 WDA 2016, 2017 WL 781650, at *5 (Pa. Super. Ct. Feb. 28, 2017) (“[Plaintiff’s]
reliance upon the heeding presumption doctrine is misplaced as the doctrine has been
authorized in Pennsylvania only in cases involving workplace exposure to asbestos.”)
(citing two Pennsylvania Superior Court cases). Yet numerous federal courts in
Pennsylvania, including the Third Circuit, have applied Pennsylvania’s heeding
presumption outside the toxic-tort context. See, e.g., Pavlik, 135 F.3d at 881;
Dorshimer, 145 F. Supp. 3d at 355; Trask v. Olin Corp., No. 12-340, 2016 WL 1181428,
at *13 (W.D. Pa. Mar. 28, 2016) (Fischer, J.); Flanagan v. martFIVE, LLC, 259 F.
Supp. 3d 316, 320-21 (W.D. Pa. 2017) (Schwab, J.); Kurzinsky v. Petzl Am., Inc., No.
17-1234, 2019 WL 220201, at *4 (E.D. Pa. Jan. 16, 2019). Further, the Pennsylvania
                                          - 20 -
          Case 2:19-cv-01092-NR Document 50 Filed 01/22/21 Page 21 of 32




at 881. Thus, as to Black & Decker’s first argument (that Mr. Whyte did not examine

the hammer’s warning label), Black & Decker must rebut this presumption to prevail

on summary judgment. Accordingly, Black & Decker “must produce evidence that

[an adequate] warning would not have been heeded.” Flanagan v. martFIVE, LLC,

259 F. Supp. 3d 316, 321 (W.D. Pa. 2017) (Schwab, J.) (citation omitted). Black &

Decker has failed to do so.

         Instead, Black & Decker argues that there is no evidence Mr. Whyte looked at

the warning label because Mr. Whyte purportedly admitted as much. ECF 36, p. 18.

Black & Decker relies on Mr. Whyte’s deposition testimony, where Black & Decker

asked him if he “recall[ed] seeing [the] warning on the handle of the hammer,” and

Mr. Whyte answered, “not specifically.” Id. (citing ECF 37-1, p. 143). 9

         Affording Mr. Whyte the heeding presumption, and drawing all reasonable

inferences in Mr. Whyte’s favor, the Court finds that Black & Decker has not met its

Supreme Court—in a case not involving asbestos or other toxic torts—opined that
“the law presumes that warnings will be obeyed.” Davis, 690 A.2d at 190. Finally,
the parties do not dispute that the heeding presumption applies here. See ECF 36,
p. 19 (Black & Decker acknowledging that “Pennsylvania law presumes that
warnings will be obeyed”). Accordingly, like its sister district courts and the Third
Circuit, this Court concludes that the heeding presumption applies here.

9   In full, Mr. Whyte testified:

         Q: Do you recall seeing that warning before using the hammer?

         A: Not really, probably never even noticed it.

         Q: Did you even need that warning because you were already wearing safety
         glasses?

         A: It’s protocol in the shop.

         Q: Let’s look at [Deposition] Exhibit 20 then. Do you recall seeing this warning
         on the handle of the hammer?

         A: Not specifically.


                                           - 21 -
       Case 2:19-cv-01092-NR Document 50 Filed 01/22/21 Page 22 of 32




burden on summary judgment. Mr. Whyte’s deposition testimony upon which Black

& Decker relies stops short. When read in context, the testimony can reasonably be

interpreted to concern Mr. Whyte’s specific recollection of viewing the label on the

night of the incident. He was not specifically asked if he had read the warning at any

other time, and in his brief, Mr. Whyte represents that he had read the warning on

the hammer in the past, and will testify as much at trial. See ECF 40, pp. 11-12. The

snippet of deposition testimony doesn’t create an undisputed factual basis on which

to rebut the heeding presumption to which Mr. Whyte is entitled.

      Likewise, Black & Decker’s second argument—that Mr. Whyte knew the risk

that pieces of the hammer could break off and hit him, and he purportedly admitted

that no further warning was necessary (ECF 36, pp. 19-23)—also falls short on

summary judgment. This is because, for Black & Decker to prevail on summary

judgment, “the record must show that a reasonable fact finder would be bound to find

that [Plaintiff] was fully aw are o f the risk o f bo dily injury [before his injury];

otherwise, we are presented with a genuine issue of fact for the jury.” Pavlik, 135

F.3d at 884 (emphasis added). As Black & Decker argues, it’s undisputed that Mr.

Whyte knew that pieces of the hammer could break off and hit him. E.g., ECF 37-1,

p. 146 (Mr. Whyte affirming that he was “well aware that there’s always the

possibility that a hammer could chip when you’re striking something”).      But to be

“fully aw are of the risk of bodily injury,” not only must Mr. Whyte have known that

pieces of the hammer could chip and hit him, Mr. Whyte must have been aware—

before his injury—of the materially different risk that a piece could chip off with




   ECF 37-1, p. 143.
                                        - 22 -
        Case 2:19-cv-01092-NR Document 50 Filed 01/22/21 Page 23 of 32




enough velocity and force to puncture and penetrate his abdomen. This Black &

Decker has not shown.

      Indeed, contrary to Black & Decker’s position, Mr. Whyte’s awareness of the

risk of a lesser injury does not necessarily make him fully aware of a more significant

injury, even if the lesser and more significant injuries can result from the same cause.

See, e.g., Pavlik, 135 F.3d at 885 (“It is tempting to superimpose upon the record our

own street-wise assumption that everyone knows the dangers (and warning signs) of

butane abuse. But, as judges, we cannot do so. Since we must decide whether

[Plaintiff] was fully aware of the danger of bodily harm posed by butane inhalation,

and since there may be degrees o f apprehensio n o f danger w ith respec t to the
serio usness o f harm , viewing this evidence in the light most favorable to the
plaintiffs, we cannot agree with defendants. (emphasis added)); 10 Petree v. Victor

Fluid Power, Inc., 831 F.2d 1191, 1196 (3d Cir. 1987) (“[T]he fact that the employer

and operators may have been aware of a projectile hazard does not necessarily

establish that they were fully aware of the risk of bodily injury[.]”). Thus, while Mr.

Whyte was aware that pieces of the hammer could chip and contact his body or injure

his eyes, that does not automatically render him fully aware of the risk of bodily


10 In its reply brief, Black & Decker unsuccessfully tries to distinguish Pavlik by
arguing that this case is more like Overpeck—a case cited by the court in Pavlik. See
ECF 46, pp. 11-12. But as the court in Pavlik noted, the plaintiff in Overpeck
“specifically testified that he was aware that the mounting tool might fly off during
operation. In fact, he further indicated that he knew ho w to prevent the prec ise
injury c aused in that c ase .” Pavlik, 135 F.3d at 888 (citing Overpeck v. Chicago
Pneumatic Tool Co., 823 F.2d 751, 755-56 (3d Cir. 1987)) (emphasis added). In other
words, the plaintiff in Overpeck was fully aware of the risk at issue. In Pavlik, on the
other hand, there was a dispute of fact as to whether the plaintiff was fully aware of
his precise injury. See id. (“In this case, we are not presented with similarly
uncontroverted evidence demonstrating that [Plaintiff] was aware at the time of his
accident that inhaling butane could cause sudden death or serious bodily harm [i.e.,
the actual harm that resulted].”). This case is more like Pavlik, as the record does
not establish that Mr. Whyte knew that his “precise injury” could result.


                                         - 23 -
       Case 2:19-cv-01092-NR Document 50 Filed 01/22/21 Page 24 of 32




injury, including of the rather severe risk of a projectile piercing his abdomen,

through his clothing, and lodging in his organ.

      The record here demonstrates that Mr. Whyte, 11 before his injury, was not

aware that pieces of the hammer could chip off with enough force and velocity to

penetrate his abdomen. E.g., ECF 37-1, p. 148 (Mr. Whyte testifying that he learned,

only after his injury, that a co-worker had a piece of a hammer chip off and stick in

his arm). Black & Decker points to nothing in the record suggesting otherwise.

Further, while Black & Decker emphasizes that Mr. Whyte, during his deposition,

conceded he was aware of the risk of a hammer chipping (ECF 36, p. 20 (citing ECF

37-1, p. 145)), this does not show that Mr. Whyte was fully aware that the chipping

and force could be so severe that a piece of hammer or metal could travel through his

clothing and penetrate his abdomen. Black & Decker thus falls short of its burden

on summary judgment.

      Accordingly, the Court will deny summary judgment on Count I.

      B. The Court will deny summary judgment on Mr. Whyte’s negligence
         claim (Count II).
      The Court will also deny Black & Decker’s motion for summary judgment on

Mr. Whyte’s negligence claim.

      To succeed on a negligence claim, the plaintiff must prove four elements: “[(1)]

the defendant had a duty to conform to a certain standard of conduct; [(2)] the

defendant breached that duty; [(3)] such breach caused the injury in question; and

[(4)] actual loss or damage.” Phillips v. Cricket Lighters, 841 A.2d 1000, 1008 (Pa.

2003) (cleaned up). Unlike a strict-liability claim, which focuses on the product and



11Black & Decker also asserts that Mr. Whyte’s co-workers knew that pieces of the
hammer could chip off and contact their body. ECF 36, pp. 20-21. But Mr. Whyte’s
co-workers’ knowledge cannot be imputed to Mr. Whyte. And it’s not clear that even
his co-workers, or at least many of them, were “fully aware” of the risk of bodily
injury.
                                        - 24 -
        Case 2:19-cv-01092-NR Document 50 Filed 01/22/21 Page 25 of 32




“eschews considerations of the reasonableness of the conduct of the manufacturer,” a

negligence claim focuses on the reasonableness of the defendant’s conduct, rather

than the product. Id.

       In moving for summary judgment, Black & Decker argues that Mr. Whyte is

unable to show (1) that Black & Decker breached its duty, and (2) that any such

breach caused Mr. Whyte’s injury. ECF 36, p. 26.

       The Court can quickly dispense with the latter argument, regarding causation,

because the issue of causation is common to both a strict-liability claim and a

negligence claim. As such, the Court’s above discussion on the causation element of

Mr. Whyte’s strict-liability claim applies equally here.          See, e.g., Giacalone v.

Lacrimedics, Inc., No. 07-2212, 2008 WL 11365183, at *6 (E.D. Pa. Nov. 24, 2008)

(“[C]ausation remains an element of both negligence and strict liability. Therefore,

our analysis of causation in strict liability can similarly be applied to Plaintiff’s claims

in negligence.”).

       Turning next to Black & Decker’s arguments that Mr. Whyte cannot show

Black & Decker breached a duty, the Court is not persuaded. To prevail at trial on

the element of breach, Mr. Whyte must show that Black & Decker “acted

unreasonably.” Kline v. Zimmer Holdings, Inc., 662 F. App’x 121, 123 (3d Cir. 2016)

(citing Phillips, 841 A.2d at 1008). “Reasonableness requires comparing the risk and

the utility of the alleged acts or omissions.” Id. (citations omitted). While Black &

Decker’s compliance with an industry standard is relevant, and could be persuasive

to a jury, it is not dispositive and does not compel summary judgment. See, e.g.,

Bourgeois v. Snow Time, Inc., — A.3d —, 2020 WL 7237271, at *15 (Pa. Dec. 9, 2020).

Unlike the existence of a duty (which is a question of law), the issue of whether a duty




                                           - 25 -
       Case 2:19-cv-01092-NR Document 50 Filed 01/22/21 Page 26 of 32




is breached is a question “properly reserved for a fact-finder.” Walters v. UPMC

Presbyterian Shadyside, 187 A.3d 214, 238 (Pa. 2018).

      Here, the Court finds there is a genuine dispute of material fact on whether

Black & Decker acted unreasonably and breached its duty of care. For example, Mr.

Whyte can present evidence showing that Black & Decker was aware that its hammer

could “mushroom,” and that users of the hammer shouldn’t use a “mushrooming”

hammer because it could cause the hammer to chip or crack. Similarly, Mr. Whyte

can present evidence that Black & Decker was aware that striking the hammer

against a hardened surface could cause the hammer to chip and injure the user (as it

did Mr. Whyte). Indeed, Black & Decker’s corporate designee testified that Black &

Decker knew of these various risks that using the hammer could pose. See ECF 37-

9, p. 12 (testifying that the hammer is designed, qualified, and manufactured in

compliance with the ASME standard). Each time the ASME standard changed, Black

& Decker re-evaluated the hammer accordingly. Id. at p. 13. Thus, when the ASME

standard noted the risks of using a mushrooming hammer, or using the hammer

against a hardened surface (ECF 37-10, p. 22), Black & Decker was aware of it. Yet,

as Mr. Whyte can show at trial, Black & Decker—despite this knowledge—did not

mention these risks on the hammer’s warning label. ECF 37-10, p. 17, Fig. 9; ECF

37-14, p. 10. This evidence, weighed in Mr. Whyte’s favor, implicates a host of

material, disputed facts a jury must consider (including the credibility and

persuasiveness of Black & Decker’s representative(s) who must explain the

company’s actions in light of its knowledge), in deciding whether Black & Decker

breached its duty of care. Summary judgment is thus improper.

      Black & Decker fails to show otherwise.      Instead, it emphasizes that its

hammer complied with the ASME warning-label standard. ECF 36, pp. 26-28. But

that is not dispositive.   Rather, compliance with an industry standard is one

consideration the jury may assess, along with the rest of the evidence. See, e.g.,

                                       - 26 -
       Case 2:19-cv-01092-NR Document 50 Filed 01/22/21 Page 27 of 32




Bourgeois, 2020 WL 7237271, at *15 (“Compliance with the statute or regulation is

admissible as evidence of the actor’s exercise of due care, but such compliance does

not prevent a finding of negligence where a reasonable person would take additional

precautions.” (cleaned up)); Neville Chem. Co. v. Union Carbid Corp., 422 F.2d 1205,

1216 (3d Cir. 1970) (“Evidence of the customary practice within the industry although

admissible is not essential to a finding of negligence. Indeed . . . evidence of what

usually is done is not necessarily what ought to be done, and is therefore not

necessary to prove negligence.”). Put simply, Black & Decker’s “duty was not to

comply with industry standards; its duty was to exercise reasonable care[.]”

Bourgeois, 2020 WL 7237271, at *15; see also Jones v. LA Fitness Intern., No. 11-632,

2013 WL 3789807, at *8 (E.D. Pa. July 22, 2013) (“While evidence of a defendant’s

compliance with applicable industry standards may be relevant and admissible for

purposes of determining whether a defendant breached a duty of care, the duty of

care is an objective standard determined by what an ordinary, careful and prudent

person would have done under the same or similar circumstances.” (cleaned up)).

Thus, Black & Decker’s compliance with the ASME warning-label standard does not

compel summary judgment. 12

      Accordingly, the Court will deny summary judgment on Count II.

      C. The Court will deny summary judgment on Mr. Whyte’s implied-
         warranty claim (Count III).
      The Court will also deny Black & Decker’s motion for summary judgment on

Mr. Whyte’s implied-warranty claim.

      Pennsylvania implies a warranty of merchantability in a contract for the sale

of goods if the seller is a merchant with respect to goods of that kind. 13 Pa. Cons.



12Similarly, because the dispositive determination is whether Black & Decker acted
reasonably, Black & Decker’s argument that it was not previously aware of any user
of the hammer being injured, other than in their eyes, does not compel summary
                                       - 27 -
        Case 2:19-cv-01092-NR Document 50 Filed 01/22/21 Page 28 of 32




Stat. § 2314(a). This implied warranty requires that the goods be “fit for the ordinary

purposes for which such goods are used.” Id. at § 2314(b)(3). 13 In other words, the

goods must “be of reasonable quality within expected variations and for the ordinary

purpose for which they are used.” Gall by Gall v. Allegheny Cty. Health Dep’t, 555

A.2d 786, 789-90 (Pa. 1989) (citations omitted). “The elements that prove a breach of

the implied warranty of merchantability are essentially the same as those to recover

on a strict products liability claim.” Reese v. Ford Motor Co., 499 F. App’x 163, 166

(3d Cir. 2012) (citation omitted).
      The ultimate question here is whether Black & Decker’s hammer is “fit for the

o rdinary purpo ses for which [it is] used.” 13 Pa. Cons. Stat. § 2314(b)(3) (emphasis
added). “[T]he word ‘ordinary’ is readily understood to mean ‘common’ or ‘average.’”

Phillips v. Cricket Lighters, 883 A.2d 439, 444 (Pa. 2005) (citation omitted). Whether

the hammer is “fit” for its “ordinary purpose” is a fact-intensive question for the jury.

See, e.g., Steffy v. Home Depot, Inc., No. 06–2227, 2009 WL 4279878, at *12 (M.D. Pa.

June 15, 2009) (“Plaintiffs’ arguments, such as reference to the plywood’s appearance,

seem best presented to the jury to consider in its determination of whether this

product has been used for its ordinary purposes.”).

      The Court finds, as with the strict-liability claim, which is similar to the

implied-warranty claim, that there are genuine disputes of material fact as to what

the hammer’s “ordinary purpose” is, and whether the hammer was “fit” for such

purpose. As Black & Decker asserts, the ASME standard instructs not to use the

hammer against a hardened surface. E.g., ECF 37-10, p. 22. Yet the ASME standard



judgment. Rather, Black & Decker’s prior knowledge is simply one consideration the
jury may assess in deciding whether Black & Decker acted unreasonably.

13Section 2314(b) provides several other implied warranties. But Mr. Whyte’s
implied-warranty claim is specifically based on the implied warranty concerning the
hammer’s ordinary purpose. ECF 40, p. 26.
                                         - 28 -
       Case 2:19-cv-01092-NR Document 50 Filed 01/22/21 Page 29 of 32




is not dispositive, and the record reflects that it may have been common practice to

use the hammer against hardened surfaces. See Phillips, 883 A.2d at 444 (“[T]he

word ‘ordinary’ [purpose] is readily understood to mean ‘common’ or ‘average.’”)

(citation omitted). That is, while it’s undisputed that Mr. Whyte used the hammer

against a harder surface (ECF 37-10, p. 9; ECF 37-13, p. 32), there is also evidence

that his use was a common use of the hammer at his place of employment. See ECF

37-1, pp. 34-36 (Mr. Whyte testifying that he was trained to use the hammer against

the harder stamper, and that this was the “team” process and was “just the way it

was done”). Thus, there remains genuine disputes of material fact as to the hammer’s

ordinary purpose.

      Moreover, like the strict-liability claim, the implied-warranty claim here turns

on the sufficiency of the hammer’s warning. See Reese, 499 F. App’x at 166. Mr.

Whyte’s use of the hammer against the harder stamper led to his injury. E.g., ECF

37-10, p. 10; ECF 37-13, pp. 31-32. But as discussed above, the hammer’s warning

label said nothing about using the hammer against harder surfaces. The jury will

have to weigh the competing evidence as to the sufficiency of this warning to

determine whether Black & Decker breached the implied warranty.

      Thus, drawing all reasonable inferences in Mr. Whyte’s favor, the Court finds

that summary judgment is not warranted. 14       There are genuine disputes as to

14 Black & Decker’s arguments to the contrary fall short. Black & Decker asserts that
(1) the hammer was fit because it complied with the ASME warning-label standard,
and (2) Mr. Whyte did not use the hammer for its ordinary purpose because he used
it in a manner non-compliant with the ASME standard. ECF 36, pp. 29-30.
Essentially, Black & Decker’s arguments rely on the ASME standard being
dispositive, i.e., compliance with the ASME warning-label standard renders the
hammer fit, and the ASME standard defines the ordinary purpose of the hammer.
But Black & Decker provides no legal authority for this position. Further, Black &
Decker’s arguments confuse the analysis. The question is not whether the hammer
complied with industry/commercial standards; rather, it’s whether the hammer is fit
for its ordinary purposes. The ASME standard may be relevant on this question, but
it is not dispositive. Cf. Maneri v. Starbucks Corp. Store #1527, No. 17-3881, 2019
                                        - 29 -
        Case 2:19-cv-01092-NR Document 50 Filed 01/22/21 Page 30 of 32




whether Mr. Whyte used the hammer within its “ordinary purpose.” And because the

hammer did not warn of the risk of using the hammer in this manner—such use

leading to Mr. Whyte’s injury—the jury must also determine whether the hammer

was “fit” for such purpose, weighing similar considerations as with the related strict-

liability claim. The Court will therefore deny summary judgment on Count III.

       D. The Court will grant summary judgment on Mr. Whyte’s express-
          warranty claim (Count IV).
       For the reasons discussed below, the Court will grant Black & Decker’s motion

for summary judgment on Mr. Whyte’s express-warranty claim, and accordingly

dismiss the claim.

       An express warranty arises when the seller makes “(1) [an] affirmation of fact

or promise . . . to the buyer which relates to the goods and becomes part of the basis

of the bargain . . . ; [or] (2) [a] description of the goods which is made part of the basis

of the bargain[.]” 13 Pa. Cons. Stat. § 2313(a)(1)-(2). Therefore, “to create an express

warranty, the seller must expressly communicate the terms of the warranty to the

buyer in such a manner that the buyer understands those terms and accepts them.”

Goodman v. PPG Indus., Inc., 849 A.2d 1239, 1243 (Pa. Super. Ct. 2004). To show

that the seller made an express promise that became part of the basis of the bargain,

the plaintiff must “prove that she read, heard, saw or knew of the advertisement
containing the affirmation of facts or promise,” which then “induce[d the] purchase[]

of the product.” Gross v. Stryker Corp., 858 F. Supp. 2d 466, 501 (W.D. Pa. 2012)

(Fischer, J.) (citations omitted).      “Absent a demonstration that a promise or

affirmative statement was made, how or by whom the promise was made, or what




WL 5626650, at *10 (E.D. Pa. Oct. 31, 2019) (“[T]he implied warranty of
merchantability and the rule of strict liability . . . are essentially the same.” (citing
Gumbs v. Int’l Harvester Inc., 718 F.2d 88, 94 (3d Cir. 1983))).
                                           - 30 -
        Case 2:19-cv-01092-NR Document 50 Filed 01/22/21 Page 31 of 32




was in fact promised, a claim for breach of express warranty” fails. Id. at 501-02

(citation omitted).

      Here, Black & Decker asserts that there is no evidence in the record showing

that it made any express warranty to Mr. Whyte or Mr. Whyte’s employer. And Mr.

Whyte fails to point to any evidence in the record demonstrating otherwise. Instead,

Mr. Whyte simply states—without any citations to the record—that: (1) Black &

Decker should “appreciate” that its tools are sold “extensively for home and

commercial use”; (2) the hammer “was advertised on [Black & Decker’s] website to be

‘ideal for striking chisels and punches or riveting, shaping and bending metal’”; (3)

Mr. Whyte understood that the hammer was the correct tool to use for his job; and (4)

Black & Decker, but not Mr. Whyte, was aware of the risk of severe injuries that could

result. ECF 40, pp. 30-31. But even putting aside that Mr. Whyte provides no

citations to the record, his arguments fail to show any evidence supporting the

essential elements of his claim.

      Initially, Mr. Whyte fails to show that Black & Decker made any promise or

affirmation to him that could comprise an express warranty. While Mr. Whyte

asserts that Black & Decker posted an advertisement on its website, there is no

evidence that Mr. Whyte saw it. Indeed, there is no evidence that Black & Decker

made any statement to Mr. Whyte before his injury, much less evidence of the details

surrounding any purported statement. Likewise, there’s no evidence that Mr. Whyte

entered into an agreement or transaction with Black & Decker, so even assuming

Black & Decker directly or indirectly made a promise to Mr. Whyte, there’s no

evidence it formed part of the basis of a bargain. Mr. Whyte thus presents no evidence

showing an express warranty between Black & Decker and him.

      Mr. Whyte also fails to establish that Black & Decker created an express

warranty with Mr. Whyte’s employer that could be extended to Mr. Whyte. Initially,

the same evidentiary flaws that preclude finding an express warranty between Black

                                        - 31 -
        Case 2:19-cv-01092-NR Document 50 Filed 01/22/21 Page 32 of 32




& Decker and Mr. Whyte also preclude finding an express warranty between Black

& Decker and Mr. Whyte’s employer. Further, even if there was evidence that an

express warranty exists between Black & Decker and Mr. Whyte’s employer, there is

no evidence that it extends to Mr. Whyte.

      Express warranties can be extended to third parties when: “(1) the party

issuing the warranty intends to extend the specific terms of the warranty to the third

party (either directly, or through an intermediary); and (2) the third party is aware

of the specific terms of the warranty, and the identity of the party issuing the

warranty.” Goodman, 849 A.2d at 1246. But as highlighted above, Mr. Whyte does

not point to any evidence that supports such a finding.

      Put simply, Mr. Whyte fails to present sufficient evidence establishing an

express warranty, and he shows no genuine dispute of material fact that would

preclude summary judgment. See Celotex, 477 U.S. at 322. Accordingly, the Court

will grant summary judgment to Black & Decker on Mr. Whyte’s express-warranty

claim. Count IV will be dismissed with prejudice.

                                  CONCLUSION

      For the reasons discussed above, the Court will grant Black & Decker’s motion

to exclude, deny Black & Decker’s motion for summary judgment on Counts I-III, and

grant Black & Decker’s motion for summary judgment on Count IV. An appropriate

order follows.


DATED: January 22, 2021                          BY THE COURT:
                                                 /s/ J. Nicholas Ranjan
                                                 United States District Judge




                                        - 32 -
